Case 3:20-cv-00098-DPM Document 28 Filed 08/25/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
NORTHERN DIVISION

MCKINLEY WILLIAMS, PLAINTIFF
#089656

Vv. No. 3:20-cv-98-DPM-JJV

MARTY BOYD, Sheriff,

Craighead County; BOWERS,
Administrator, Craighead County
Sheriff’s Office; and CHADWHICK,

Assistant Administrator, Craighead County
Sheriff’s Office DEFENDANTS

JUDGMENT

Williams’s complaint is dismissed without prejudice.

D.P. Marshall Jr.
United States District Judge

 
